31 F.3d 66
William CHANOFF, David Chanoff, Rachel Chanoff and HarrietFingerote, Plaintiffs-Appellants,v.UNITED STATES SURGICAL CORPORATION, Leon Hirsch, TuriJosefson, Bruce C. Lustman and Marianne Scipione,Defendants-Appellees.
No. 2068, Docket 94-7332.
United States Court of Appeals, Second Circuit.
Argued July 21, 1994.Decided July 28, 1994.

Plaintiffs-appellants appeal from Judge Nevas's ruling granting defendants-appellees' Rule 12(b)(6) motion with respect to plaintiffs' claims of, inter alia, common law fraud and federal securities violations.  We affirm.
Barbara Moses, New York City (Gregory A. Markel, Gary E. Weiss, Michael B. Carlinsky, Orrick, Herrington & Sutcliffe, New York City, Thomas J. Byrne, James T. Shearin, Pullman & Comley, Bridgeport, CT, of counsel), for appellants.
Dale A. Schreiber, New York City (Charles S. Sims, Lawrence S. Block, Proskauer Rose Goetz & Mendelsohn, of counsel), for appellees.
Prior report:  857 F.Supp. 1011.
Before:  WINTER, McLAUGHLIN, and JACOBS, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated by the district court.